Scott, Judge, dissenting.
In my opinion, the the law regulating chancery practice in relationlto v, . ^ view, (R. C. 1845, p. 851,) do not apply to pr^eleSi^^i&^. stituted to obtain a divorce from the bonds of matrm
In the first place, if the courts in which such proceedings" are begun will execute the law as it is writteu, a case for a review can scarcely arise. The 8th sectiou of the act concerning divorce and alimony prescribes that, in all cases where the proceedings shall be ex parte, the court shall, before it grants such divorce, require proof of the good conduct of the petitioner, and be satisfied that he or she is an innocent and injured party.
In the same section, itis enacted: “ nor shall the guilty party be allowed to marry again by reason of such divorce, unless otherwise expressed in the decree of the court.” This provision impliedly gives the innocent party a right to marry immediately, and such has been the universal understanding of the community.
As the law-making power 'had the subjects of the parties marrying again and ex parte proceedings in its mind, at the same time, and prescribed a period within which the guilty party should not marry, had it been contemplated that the innocent party in ex parte proceedings, could not, with safety, marry again immediately, it would have been so declared.
*170Now, shall the law give to a man the privilege of marrying, and, after it has been exercised, withdraw it, and thereby make an innocent woman a concubine, and her children illegitimate ? A purchaser for a valuable consideration, without notice, is protected by our law, and shall an innocent woman, in a. matter that is dearer to her than life itself, be in a worse condition than a mere purchaser of property? How could the law ever justify itself to the children of such a marriage ? It is bad enough when, through the frauds, falsehood and imposition of a parent, children are made to hang their heads in shame ; but shall the law itself be made the instrument of so great an outrage ?
Considerations of policy unite with the dictates of justice in forbidding any interference with the parties after a divorce has once been granted. The first marriage, in all such cases, without regard to the divorce, has ceased for all the purposes for which it was contracted. Its sorrows and disappointments have come and are without remedy. The breaking up of the second marriage may be revenge, but it is no reparation for the evils that have been already done. It is only a multiplication of the distresses and misfortunes of innocent women and children.
I consider the provision that the court should be satisfied that the petitioner should be an innocent and injured party, as taking this from the operation of ordinary chancery cases. The woman marries the man on the faith of the decree, which assures her that he is an innocent and injured party. The law in the English cases on this subject, in which divorces a mensa et thoro are. considered, is not applicable. In England, no marriage can be dissolved by the courts, for any cause arising after the celebration of the nuptials.